GLADNEY, Judge.
The defendant, Jerry Albert Wiggins, perfected an appeal from a judgment decreeing a separation from bed and board and recognizing a dissolution of the community of acquets and gains. The transcript was filed in this court on the return date, December 9, 1963. Attached to the transcript is the Clerk’s certificate thereto certifying that it contains all pleadings, documents and exhibits filed. Also on the sanie page of the transcript the Clerk has appended this note:
“In this case, the testimony was not taken by the Court Reporter on the trial of the rule to show cause on October 2, 1963, or the trial on the Merits on October 11, 1963, therefore no transcript of evidence was filed in this case.”
On December 11, 1963, counsel for ap-pellee filed a motion to dismiss the appeal, on the authority of Miller v. Rollins, La. App., 111 So.2d 146 (2nd Cir., 1959).
Before this court the appellant has neither filed brief nor opposition to the motion.
Miller v. Rollins was predicated on Articles 602 and 603 of the Code of Practice. These provisions have been replaced in the Code of Civil Procedure without substantial change and are to be found in LSA-C.C.P. Arts. 2130, 2131.
The court is left with no other alternative than to dismiss the appeal.
Appeal dismissed at appellant’s cost.